Citation Nr: 1017397	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  02-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied the 
Veteran's petition to reopen the claim for service connection 
for a back condition as new and material evidence had not 
been submitted.  

The RO denied service connection for a back disability in an 
unappealed rating decision issued in October 1994.

In November 2002 the Board reopened the claim for service 
connection for a lower back disability.  In August 2003 the 
Board remanded the claim for further development.

In November 2005, the Board denied the claim for service 
connection for a lower back disability.  The Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  

In January 2008, the Court affirmed the Board's denial and 
the Veteran appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).

In March 2009, the Federal Circuit vacated the Court's 
decision and remanded the case to the Court.

In May 2009, the Court vacated the Board's November 2005 
decision and remanded the case for readjudication in 
compliance with the Federal Circuit's March 2009 decision.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran had symptomatology of a lower back condition in 
service, and there is post-service continuity of lower back 
symptomatology demonstrating a nexus between the Veteran's 
current lower back disability and the in-service 
symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a lower back disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various lower back disabilities.  In July 
2000, back sprain and muscle spasm with possible disc disease 
was identified at the Low Moor Hospital.  An MRI later than 
month identified disc herniation.  Lumbar spondylosis was 
diagnosed on VA examination in February 2003.  An October 
2003 VA operative report indicated a diagnosis of lumbar 
degenerative disc disease at L5-S1.  Therefore, a current 
lower back disability is demonstrated.

There is also evidence of in-service symptoms of a lower back 
condition and of a continuity of symptomatology.  The 
Veteran's service treatment records indicate that in March 
1986 he was treated on two occasions for lower back pain.  He 
was also treated for constant, dull lower back pain in May 
1986.  His March 1987 separation examination indicates that 
his spine was normal, but that he was referred to orthopedics 
to evaluate his complaints of chronic lower back pain.  

The Veteran has reported on numerous occasions that he 
injured his back while stationed at Ford Hood.  A September 
1994 VA examination report reveals that the Veteran reported 
that he was stationed at Ford Hood from 1985 to 1986 and that 
in 1985 a pad fell off a rucksack and kept rubbing his back 
during a forced march, resulting in lower back pain in the 
L3-L4 area.  He was examined at Fort Hood Hospital and was 
diagnosed as having "muscle spasms of the low back."

A service treatment record dated in March 1986 reveals that 
the Veteran was stationed at Fort Hood, Texas and the 
Veteran's DD 214 reveals that his military occupational 
specialty was an infantryman.  The Veteran is competent to 
report an in-service back injury and a physician's diagnosis.  
See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 
1336.  His reports of an in-service back injury are 
consistent with the circumstances of his service although the 
service treatment records do not confirm this injury.  In any 
event the service treatment records document an in-service 
disease or disability.

The September 1994 VA examination report indicates that the 
Veteran reported occasional left leg/foot numbness, 
especially when he would lie on his back or left side.  The 
numbness subsided when he would get up and move around.  He 
also experienced mild lower back pains which would get worse 
with heavy lifting or strenuous exercise.  He was employed as 
a cashier and his back would frequently hurt while working.  
Examination of the spine revealed pain at L3-L4 associated 
with forward flexion.

A July 1997 VA examination report indicates that the Veteran 
reported right leg numbness, with pain radiating upward from 
the mid-calf area.  He experienced mild lower back pain which 
would get worse with heavy lifting or strenuous exercise.  
Examination of the spine revealed pain at L3-L4 associated 
with forward flexion.  X-rays of the lumbar spine revealed 
minimal scoliosis and a diagnosis of chronic low back pain 
was provided.

A May 2000 VA medical certificate reveals that the Veteran 
reported having lower back pain since service.

The Veteran's medical records from Columbia Allegheny 
Regional Hospital and Low Moor Hospital dated in July 2000 
reveal that he reported experiencing back pain and pain 
radiating down the left leg since 1987.  He had recently 
developed a sharp shooting pain down the left lower extremity 
down to the bottom of the foot.  An MRI of the lumbar spine 
revealed a large disc herniation at L5-S1, with moderate disc 
bulges at L3-L4 and L4-L5.

The Veteran's VA treatment records dated from August 2000 to 
April 2004 indicate that he consistently reported chronic 
lower back pain and stiffness.  The pain radiated to the 
bilateral lower extremities and was associated with numbness 
in both feet.  Examinations revealed spinal tenderness and 
pain associated with spinal range of motion. 

A February 2003 VA examination report includes an opinion 
that it was likely ("more likely than not") that there was 
nothing in the Veteran's active duty medical records that 
indicated that he had any kind of serious back problem that 
would have led to his present back signs and symptoms and MRI 
findings.  The physician who conducted the February 2003 VA 
examination also opined that it was likely ("more likely 
than not") that any kind of back problems that the Veteran 
had in service were not related nor did they cause any back 
problems that he had at the time of the examination.

The opinions in the February 2003 VA examination report were 
primarily based on the fact that the Veteran reported an 
injury in 1985, but the service treatment records did not 
document the injury or treatment reported by the Veteran.  
The examiner acknowledge the back complaints shown in the 
service treatment records, but concluded that there was no 
record of any in-service back injury.  The examiner also 
found that there was no evidence of any continuity of 
symptomatology of chronic lower back pain or of any other 
disease or injury leading to his current back problems.

As the Federal Circuit recognized, subsequent to the Board's 
2005 decision, there have been significant changes in the 
understanding of the law brought on by Buchanan and Jandreau.  
There have been additional changes in understanding as the 
result of the Court's decisions in Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008)); and Dalton v. Peake, 21 Vet. App. 23 
(2007).

Under current case law, the February 2003 opinion is entitled 
to little probative weight because it rejected the Veteran's 
report of an in-service back injury in 1985, based upon the 
absence of confirming evidence in his service treatment 
records.  Cf. Dalton v. Peake.  The opinion was partially 
based upon an apparent lack of evidence of a continuity of 
symptomatology, but did not seem to consider that the 
Veteran's reports of such continuity could be sufficient 
without supporting medical evidence.  Id, see also Jandreau; 
Buchanan.  

The evidence clearly shows that the Veteran was treated for 
lower back pain in service, including at the time of his 
separation from service, and he has reported experiencing 
lower back symptoms ever since.  Although there is not 
contemporaneous evidence of back symptomatology between the 
time of service separation in 1987 and the initial claim for 
benefits in August 1993; the Veteran has consistently 
reported since 1993 that symptoms had been continuously 
present since service.   

Given the reports of back pain at the time of his separation 
from service, the Veteran reports of a continuity of 
symptomatology, and the absence of evidence to contradict his 
reports; the Board finds his reports to be credible.

The Veteran is competent to report symptoms of his lower back 
disability, such as pain, as well as a continuity of lower 
back symptomatology, his reports are consistent with the 
evidence of record, and there is nothing to contradict his 
reports.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  As the Veteran was treated for lower back pain 
in service, he has been diagnosed as having a current lower 
back disability, and there is evidence of a continuity of 
lower back symptomatology since service, the criteria for 
service connection for the currently diagnosed lower back 
disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. § 3.303.
 

ORDER

Entitlement to service connection for a lower back disability 
is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


